          Case 20-20182 Document 125 Filed in TXSB on 05/18/20 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS (CORPUS CHRISTI)

 In re:                                                     Chapter 11

 J.C. Penney Company, Inc., et al.,                         Case No. 20-20182 (DRJ)
                                                            (Jointly Administered)
                        Debtor.


    NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF DOCUMENTS

          PLEASE TAKE NOTICE THAT, pursuant to Rules 2002(g) and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and section 1109(b) of title 11 of the

United States Code, 11 U.S.C. § 101 et seq. (“Bankruptcy Code”), counsel listed below enters their

appearance as counsel to Nike USA, Inc. (the “Client”). Counsel requests that they be added to

the official mailing matrix and service lists in these cases and that copies of all pleadings, motions,

notices, and other papers, filed or served, in these cases or any proceeding herein, be served upon

the below-listed counsel at the following mailing or e-mail addresses or facsimile numbers:

                                    Anthony M. Saccullo, Esq.
                                  A.M. SACCULLO LEGAL, LLC
                                      27 Crimson King Drive
                                       Bear, Delaware 19701
                                    Telephone: (302) 836-8877
                                     Facsimile: (302) 836-8787
                                      ams@saccullolegal.com

          PLEASE TAKE FURTHER NOTICE THAT, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders and notices

of applications, motions, petitions, pleadings, requests, complaints, disclosure statements, plans,

or demands, whether formal or informal, written or oral or transmitted or conveyed by mail

delivery, telephone, telegraph, or otherwise, in these cases.




                                                  1
        Case 20-20182 Document 125 Filed in TXSB on 05/18/20 Page 2 of 2




       This Notice of Appearance and any subsequent appearance, pleading, claim, or suit are not

intended as, nor shall be deemed, a consent to or waiver of the Client’s: (i) right to have final

orders in non-core matters entered only after de novo review by a district judge; (ii) right to trial

by jury in any proceeding so triable herein or in any case, controversy, or proceeding related hereto;

(iii) right to have the reference withdrawn by the United States District Court in any matter subject

to mandatory or discretionary withdrawal; or (iv) other rights, claim, actions, defenses, setoffs, or

recoupments to which the Client is or may be entitled under any agreements, in law, or in equity,

all of which rights, claims, actions, defenses, setoffs, and recoupments expressly are reserved.

Dated: May 18, 2020                                   A.M. SACCULLO LEGAL, LLC

                                                      /s/ Anthony M. Saccullo
                                                      Anthony M. Saccullo (DE Bar No. 4141)
                                                      27 Crimson King Drive
                                                      Bear, Delaware 19701
                                                      Telephone: (302) 836-8877
                                                      Facsimile: (302) 836-8787
                                                      Email: ams@saccullolegal.com

                                                      Attorneys for Nike USA, Inc.




                                                  2
